t c no united_states tax_court p x markets inc petitioner v commissioner of internal revenue respondent docket no filed date p a corporation filed a lawsuit against various defendants alleging breach of contract malicious prosecution intentional interference with business relationship fraud and violation of fiduciary and statutory duties p received dollar_figure to settle the suit and it paid dollar_figure in legal fees in connection therewith on its federal_income_tax return p included dollar_figure of the settlement proceeds in its gross_income p relied on sec_104 i r c to exclude the remaining proceeds net of the legal fees from its gross_income r determined that p’s gross_income includes the total_proceeds less the legal fees held none of the proceeds are excludable from p’s gross_income under sec_104 i r c because the settlement proceeds were not received on account of a personal injury marvin b starr for petitioner margaret a martin for respondent opinion laro judge the case is before the court on respondent’s motion for summary_judgment respondent moves for summary adjudication in her favor arguing that proceeds received by petitioner in settlement of a lawsuit are not within sec_104 for lack of a personal injury respondent supports her motion with the pleadings and the following exhibits petitioner’s form_1120 u s_corporation income_tax return petitioner’s first amended complaint for damages the complaint which was filed in the superior court of the state of california mainly against three individuals three corporations a california limited_partnership and does the defendants the settlement agreement the agreement that resolved the litigation surrounding the complaint and the subject notice_of_deficiency petitioner objects to respondent’s motion alleging that the settlement proceeds would have been within sec_104 if its president sole shareholder john magaddino had operated its business as a sole petitioner petitioned the court to redetermine respondent’s determination of an dollar_figure deficiency in its taxable_year ended date proprietorship petitioner argues that it qualifies under sec_104 because it is a small individually-owned ‘family business’ that has been incorporated for liability insurance and perhaps tax purposes petitioner’s objection is supported by the affidavit of mr magaddino we hold for respondent unless otherwise stated section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar background2 petitioner is a corporation that was incorporated on date it owns and operates a retail grocery store in san leandro california when it petitioned the court its principal_place_of_business was in danville california on date petitioner filed a lawsuit in the superior court of the state of california against the defendants the complaint set forth six causes of action the first cause alleged that some of the defendants had breached their lease with petitioner by overcharging it dollar_figure the complaint prayed for return of this overcharge as well as statutory attorney's fee sec_2 the facts presented in this opinion are stated solely for purposes of deciding the motion and are not findings_of_fact for this case fed r civ p a 98_tc_518 affd 17_f3d_965 7th cir with respect thereto the second and third causes alleged that some of the defendants had maliciously prosecuted two lawsuits against petitioner for unlawful detainer the complaint prayed for special damages totaling dollar_figure general damages for injury to reputation in amounts to be proven at trial and punitive_damages the fourth cause alleged that some of the defendants had intentionally interfered with the business relationship of petitioner and its customers the complaint prayed for lost profits in an amount to be proven at trial but not to exceed dollar_figure million and punitive_damages the fifth cause alleged that some of the defendants had made fraudulent representations to petitioner with respect to certain payments the complaint prayed for accounting fees and punitive_damages the sixth cause alleged that some of the defendants had violated fiduciary and statutory duties owed to petitioner with respect to the lease the complaint prayed for petitioner’s out-of-pocket losses as well as punitive_damages the complaint also prayed for prejudgment_interest and costs with respect to all six causes of action the defendants denied all material allegations in the complaint some of the defendants filed a cross-complaint for unspecified amounts allegedly due under the lease on or about date petitioner and the defendants settled the lawsuit through the agreement the agreement stated that petitioner would receive dollar_figure the agreement did not specify what the dollar_figure payment was meant to compensate petitioner paid legal fees of dollar_figure in connection with the lawsuit petitioner reported on its form_1120 that only dollar_figure of the dollar_figure was taxable and it deducted dollar_figure of the legal fees respondent determined that petitioner’s gross_income included the net_proceeds of dollar_figure ie dollar_figure total_proceeds minus dollar_figure of legal fees discussion summary adjudication is intended to expedite litigation and avoid unnecessary and expensive trials of phantom factual issues a decision on the merits of a taxpayer's claim can be made by way of summary adjudication if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b because summary adjudication decides against a party before trial we grant such a remedy cautiously and sparingly and only after carefully ascertaining that the moving party has met all the requirements for summary adjudication 326_us_1 boyd gaming corp v commissioner t c this case is ripe for summary adjudication the parties agree on all material facts the parties’ sole disagreement is whether petitioner received the settlement proceeds on account of a personal injury sec_104 and the regulations thereunder exclude settlement proceeds from a taxpayer’s gross_income when the underlying cause of action giving rise to the recovery_of these funds is based upon tort or tort type rights and the funds are received on account of personal injuries or sickness when a taxpayer fails either of these tests the settlement proceeds are not excludable under sec_104 sec_104 sec_1_104-1 income_tax regs see also commissioner v schleier u s 115_sct_2159 504_us_229 81_f3d_874 9th cir respondent argues that petitioner because it is a corporation did not suffer a personal injury for purposes of sec_104 petitioner argues that it did receive the proceeds on account of a personal injury given the fact that it had only one shareholder petitioner argues that the consequences of the defendants’ wrongful conduct fell entirely upon mr magaddino because he was its sole shareholder and it was conducting his business petitioner argues that it should not be denied the benefit of sec_104 merely because mr magaddino chose to conduct his business as a corporation sec_104 generally provides that gross_income does not include the amount of any damages received whether by suit or agreement on account of personal injuries or sickness we agree with respondent respondent’s position is supported by statements of this court and the court_of_appeals for the ninth circuit although the issue was not squarely before either court the court_of_appeals stated in 716_f2d_693 n 9th cir revg 79_tc_398 that a corporation by its very nature cannot suffer a personal injury a corporation is a business_entity and not a human being this court later stated in a court-reviewed opinion that exclusion under sec_104 will be appropriate if compensatory_damages are received on account of any invasion of the rights that an individual is granted by virtue of being a person in the sight of the law 87_tc_1294 affd 848_f2d_81 6th cir we noted referring to the court_of_appeals statement above that although a corporation is treated as a ‘person’ for many purposes it is nonetheless a business_entity and not a human being we do not suggest that a corporation could avail itself of the exclusion granted by sec_104 id pincite n this issue was squarely presented in 775_fsupp_1001 w d tex where the court held that the taxpayer corporation did not suffer a personal injury as a matter of law the language of sec_104 when read as a whole helped to persuade the court in that case that the term personal injury as used in sec_104 does not apply to a corporation we likewise hold that petitioner did not suffer a personal injury for purposes of sec_104 we decline petitioner’s invitation to find a personal injury in this case because it had only one shareholder in opting to incorporate petitioner assumed both the benefits and burdens of the corporate form and the court will not ignore that form under the facts herein 319_us_436 we have considered all arguments made by petitioner for a contrary holding and to the extent not discussed above have found them to be without merit to reflect the foregoing an appropriate order and decision will be entered we are mindful of 43_bta_1 in which the board ruled that a similar revenue_provision allowed the corporate taxpayers to exclude from their gross_income insurance payments which were received on account of the sickness of an individual who was their president and majority shareholder we distinguish the castner case from the one at hand the payments in the castner case were received by corporations on account of sickness suffered by an individual
